EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended October 2, 2009 October 2, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.4% -1.3% -8.5% Class B Units -0.4% -1.3% -9.0% Legacy 1 Class Units2 -0.4% -1.3% -3.0% Legacy 2 Class Units2 -0.4% -1.3% -3.1% GAM 1 Class Units2 -0.4% -1.3% -1.8% GAM 2 Class Units2 -0.5% -1.3% -2.0% GAM 3 Class Units2 -0.5% -1.3% -3.1% S&P 500 Total Return Index3 -1.8% -3.0% 15.7% Barclays Capital U.S. Long Government Index3 1.1% 0.6% -6.9% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Sugar prices rallied last week as heavy rains in Brazil’s major farming regions fostered supply concerns.Soybean prices declined in excess of 4% as speculators anticipated the biggest soybean harvest in recorded history. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The U.S. dollar moved higher against major currencies as weaker-than-expected unemployment estimates prompted increased risk aversion among investors.The Euro weakened against the U.S. dollar last week following comments from key EU officials stating that the policy for the currency would be a topic of discussion at the upcoming G7 meeting. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Natural gas markets moved sharply higher last week as speculators forecasted strong demand due to upcoming cold weather in the U.S.Crude oil markets also moved higher this week as tensions heightened in the Middle East over short-range missile testing in Iran. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Global equity markets generally declined as a result of weak economic data and growing uncertainty regarding the U.S. economy.Downward pressure in the equity markets was most likely driven by weaker-than-expected U.S. labor data and poor industrial manufacturing reports from Japan and the Eurozone. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
